Appeal from a judgment of the Monroe County Court (John J. Connell, J.), rendered January 28, 1998. The appeal was held by this Court by order entered September 28, 2001, decision was reserved and the matter was remitted to Monroe County Court for further proceedings (286 AD2d 934 [2001]). The proceedings were held and completed.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: We previously held this case, reserved decision and remitted the matter to County Court for the assignment of *1270counsel and a de novo determination of the motion of defendant seeking to withdraw his plea (People v Lewis, 286 AD2d 934 [2001]). We conclude that the court upon remittal did not abuse its discretion in denying defendant’s motion (see CPL 220.60 [3]; People v Muccigrosso, 269 AD2d 754 [2000], lv denied 95 NY2d 800 [2000]). Present—Green, J.P., Scudder, Kehoe and Gorski, JJ.